Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH SUPPLEMENTAL INDENTURE

 

FOURTH SUPPLEMENTAL INDENTURE, dated as of July 9, 2015 (this “Supplemental
Indenture”), among HANGER, INC. (formerly known as Hanger Orthopedic
Group, Inc.), a Delaware corporation (together with its successors and assigns,
the “Company”), the Subsidiary Guarantors under the Indenture referred to below
(the “Subsidiary Guarantors”) and WILMINGTON TRUST COMPANY, as Trustee (the
“Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Subsidiary Guarantors and the Trustee are party to an
Indenture dated as of November 2, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Indenture”);

 

WHEREAS, the Company and the Subsidiary Guarantors desire to execute and deliver
an amendment to Section 4.03 of the Indenture;

 

WHEREAS, the Company has solicited (the “Consent Solicitation”) the Holders to
direct the Trustee to execute and deliver a supplemental indenture to the
Indenture to effect the amendments and to evidence the waivers to the Indenture
contemplated hereby;

 

WHEREAS, pursuant to Section 9.02 of the Indenture, the parties hereto are
authorized to execute and deliver this Supplemental Indenture to amend the
Indenture, and effectuate waivers under the Indenture, with the consent of the
Holders of at least a majority in principal amount of the Notes outstanding (the
“Requisite Consents”); and

 

WHEREAS, in connection with the Consent Solicitation, Holders that have
delivered a valid unrevoked consent on a timely basis (the “Consenting Holders”)
are entitled to receive a consent fee (the “Consent Fee”) with respect to the
Notes in respect of which they have validly consented, payable if all conditions
to the Consent Solicitation, including, without limitation, the receipt of the
Requisite Consents and the execution of this Supplemental Indenture, are
satisfied or waived.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, the Subsidiary Guarantors and the Trustee mutually
covenant and agree for the benefit of the Holders of the Notes as follows:

 

1.                                      Defined Terms. As used in this
Supplemental Indenture, terms defined in the Indenture are used herein as so
defined. The words “herein”, “hereof” and “hereby” and other words of similar
import used in this Supplemental Indenture refer to this Supplemental Indenture
as a whole and not to any particular section hereof.

 

2.                                      Amendment of Section 4.03. Effective
September 29, 2014, Section 4.03(a) of the Indenture is hereby amended to add
the following as a new paragraph at the end thereof:

 

Notwithstanding the foregoing or any other provision of this Indenture (and
notwithstanding that the Company may be required to file such reports with the
SEC pursuant to the Exchange Act), the Company shall have no obligation to
transmit by mail or otherwise make available to the Trustee, the Holders or any
other Person or file or furnish with the SEC its annual report on Form 10-K for
the period ended December 31, 2014 (and/or a report on the Company’s annual
financial statements for the period then ended by the Company’s certified
independent accountants), or its quarterly reports on Form 10-Q

 

--------------------------------------------------------------------------------


 

for the periods ended September 30, 2014, March 31, 2015 or June 30, 2015, in
each case until November 16, 2015.

 

3.                                      Waivers. The Holders waive any Default
or Event of Default that may occur or exist as a result of or in connection with
(a) the failure to transmit by mail or otherwise make available to the Trustee,
the Holders or any other Person or file or furnish with the SEC the Company’s
annual report on Form 10-K for the period ended December 31, 2014 (including a
report on the Company’s annual financial statements for the period then ended),
and its quarterly reports on Form 10-Q for the periods ended September 30, 2014,
March 31, 2015 and June 30, 2015, in each case until November 16, 2015; and
(b) the Company not filing any amendments to reports previously filed pursuant
to Section 13(a) or Section 15(d) of the Exchange Act containing financial
statements that require restatement, including, in each case, any Default or
Event of Default, if any, that may occur or exist as a result of or in
connection with any action taken or any failure to take action while any such
Default or Event of Default was continuing to the extent such action or failure
to take action would have been permitted but for the existence of such Default
or Event of Default.

 

4.                                      Effectiveness. This Supplemental
Indenture shall become effective and binding on the Company, the Trustee and
every Holder of the Notes heretofore or hereafter authenticated and delivered
under the Indenture upon the execution and delivery by the parties to this
Supplemental Indenture. If the Consent Fee is not paid to the Consenting Holders
in accordance with the terms and conditions of the Consent Solicitation, this
Supplemental Indenture shall be null and void and the amendments and waivers set
forth herein shall not become operative.

 

5.                                      Governing Law. THE INTERNAL LAW OF THE
STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL
INDENTURE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO
THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.

 

6.                                      Ratification of Indenture; Supplemental
Indentures Part of Indenture. Except as expressly amended hereby, the Indenture
is in all respects ratified and confirmed, and all the terms, conditions and
provisions thereof shall remain in full force and effect. This Supplemental
Indenture shall form a part of the Indenture for all purposes, and every Holder
of Notes heretofore or hereafter authenticated and delivered shall be bound
hereby. The Trustee makes no representation or warranty as to the validity or
sufficiency of this Supplemental Indenture or as to the accuracy of the recitals
to this Supplemental Indenture.

 

7.                                      Counterparts. The parties hereto may
sign one or more copies of this Supplemental Indenture in counterparts, all of
which together shall constitute one and the same agreement. The exchange of
copies of this Supplemental Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this
Supplemental Indenture as to the parties hereto and may be used in lieu of the
original Supplemental Indenture for all purposes. Signatures of the parties
hereto transmitted by facsimile or PDF shall be deemed to be their original
signatures for all purposes.

 

8.                                      Headings. The section headings herein
are for convenience of reference only and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

 

 

HANGER, INC.

 

 

 

 

 

By:

/s/ Thomas E. Hartman

 

Name:

Thomas E. Hartman

 

Title:

Vice President, General Counsel and Secretary

 

Fourth Supplemental Indenture

(Hanger, Inc.)

 

--------------------------------------------------------------------------------


 

 

ACCELERATED CARE PLUS CORP.

 

ACCELERATED CARE PLUS LEASING, INC.

 

ADVANCED PROSTHETICS OF AMERICA, INC.

 

CREATIVE ORTHOTICS & PROSTHETICS, INC.

 

DIBELLO’S DYNAMIC ORTHOTICS AND PROSTHETICS, INC.

 

DOSTEON CO HOLDING, INC.

 

DOSTEON SOLUTIONS, LLC

 

EAST COAST ORTHOTICS, INC.

 

EUGENE TEUFEL & SON ORTHOTICS & PROSTHETICS, INC.

 

FAITH PROSTHETIC-ORTHOTIC SERVICES, INC.

 

GENESIS MEDICAL GROUP, LLC

 

GREAT PLAINS ORTHOTICS & PROSTHETICS, INC.

 

HANGER PROSTHETICS & ORTHOTICS, INC.

 

HANGER PROSTHETICS & ORTHOTICS EAST, INC.

 

HANGER PROSTHETICS & ORTHOTICS WEST, INC.

 

INNOVATIVE NEUROTRONICS, INC.

 

LIBERTY HEALTH SERVICES, LLC

 

LINKIA, LLC

 

MK PROSTHETIC & ORTHOTIC SERVICES, INC.

 

NASCOTT, INC.

 

OPNET, INC.

 

ORPRO, INC.

 

ORTHO-MEDICAL PRODUCTS, INC.

 

ORTHOTIC & PROSTHETIC TECHNOLOGIES, INC.

 

SCOPE ORTHOTICS & PROSTHETICS, INC.

 

SOUTHERN PROSTHETIC SUPPLY, INC

 

TEAM POST-OP, INC.

 

THE BRACE SHOP PROSTHETIC ORTHOTIC CENTERS, INC.

 

DOSTEON WA HOLDING, INC.

 

 

 

 

 

By:

/s/ Thomas E. Hartman

 

Name:

Thomas E. Hartman

 

Title:

Vice President, General Counsel and Secretary

 

Fourth Supplemental Indenture

(Hanger, Inc.)

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

 

 

By:

/s/ W. Thomas Morris, II

 

Name:

W. Thomas Morris, II

 

Title:

Vice President

 

Fourth Supplemental Indenture

(Hanger, Inc.)

 

--------------------------------------------------------------------------------